Case: 20-1837   Document: 36     Page: 1   Filed: 06/28/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  TVNGO LTD. (BVI),
                   Plaintiff-Appellant

                            v.

  LG ELECTRONICS INC., LG ELECTRONICS USA,
                    INC.,
             Defendants-Appellees
            ______________________

                       2020-1837
                 ______________________

     Appeal from the United States District Court for the
 District of New Jersey in No. 1:18-cv-10238-RMB-KMW,
 Judge Renee Marie Bumb.
                 ______________________

                 Decided: June 28, 2021
                 ______________________

    CHARLES CANTINE, Dunlap Bennett & Ludwig PLLC,
 New York, NY, argued for plaintiff-appellant.

    WILLIAM R. PETERSON, Morgan, Lewis & Bockius LLP,
 Houston, TX, argued for defendants-appellees. Also repre-
 sented by NATALIE A. BENNETT, Washington, DC; ERIC
 KRAEUTLER, Philadelphia, PA; JEREMY DEANE PETERSON,
 PV Law LLP, Washington, DC.
                 ______________________
Case: 20-1837     Document: 36     Page: 2      Filed: 06/28/2021




2                     TVNGO LTD. (BVI)   v. LG ELECTRONICS, INC.




    Before PROST *, SCHALL, and REYNA, Circuit Judges.
 PROST, Circuit Judge.
      TVnGO Ltd. (BVI) (“TVnGO”) appeals a final patent-
 invalidity judgment by the U.S. District Court for the Dis-
 trict of New Jersey. We agree that the patent claims
 TVnGO asserts against LG Electronics Inc. and LG Elec-
 tronics U.S.A., Inc. (collectively, “LGE”) are indefinite un-
 der 35 U.S.C. § 112, paragraph 2. 1 We therefore affirm.
                         BACKGROUND
                               I
      TVnGO owns U.S. Patent Nos. 8,132,220 (“the ’220 pa-
 tent”), 9,124,945 (“the ’945 patent”), 9,392,339 (“the
 ’339 patent”), 9,407,969 (“the ’969 patent”), and 9,794,621
 (“the ’621 patent”), which share a specification and draw-
 ings. 2 The patents relate to providing “a TV-Internet Inte-
 gration Box having the ability to merge broadcast TV
 signals with IP packet data at a customer site.” ’220 patent
 col. 2 ll. 20–22. Figure 1, for example, depicts a “TV-
 Internet Integration Box” with inputs from a cable box and
 the internet, and an output to a television:




     * Circuit Judge Sharon Prost vacated the position of
 Chief Judge on May 21, 2021.
     1   The America Invents Act (AIA), Pub. L. No. 112-29,
 125 Stat. 284, effective September 16, 2012, designated
 § 112, paragraph 2 as § 112(b). These patents stem from
 an application filed in 2005, so we refer to pre-AIA § 112.
     2   For simplicity, all citations to the shared specifica-
 tion are to the ’220 patent.
Case: 20-1837       Document: 36     Page: 3   Filed: 06/28/2021




 TVNGO LTD. (BVI)   v. LG ELECTRONICS, INC.                   3




 Id. at Fig. 1.
     This system can be influenced in various ways. An ad-
 vertiser may specify conditions for displaying advertise-
 ments, id. at col. 3 ll. 59–66, an IP-content provider may
 store “calendar and program data indicating dates, times
 and channels in respect of which the IP content is to be
 streamed to the customer premises,” id. at col. 4 ll. 9–13,
 and a subscriber may select “what kind of IP content” he or
 she “wishes to receive and in respect of which program de-
 tails, such as icons and/or textual data, are to be dis-
 played,” id. at col. 4 ll. 21–24. The specification further
 describes a remote control, id. at col. 7 ll. 7–50, that can be
 programmed according to the embodiment of Figures 7a–c:
Case: 20-1837        Document: 36   Page: 4       Filed: 06/28/2021




4                       TVNGO LTD. (BVI)   v. LG ELECTRONICS, INC.




 Id. at Fig. 7a–c.
      Figure 7a “shows the default situation where a TV
 screen 40 displays a conventional TV broadcast in a win-
 dow 41 that is sized to occupy the whole area of the TV
 screen 40,” as well as “IP icons 42, 43 and 44 each of which
 points to a different IP content that is streamed from a re-
 spective web site of known address.” Id. at col. 7 ll. 29–35.
 In TVnGO’s view, an icon “could take the form of a com-
 monly recognized logo, such as the Netflix logo.” TVnGO
 Ltd. (BVI) v. LG Elecs., Inc., 2020 WL 1899781, at *1 n.3
 (D.N.J. Apr. 17, 2020). Figure 7b shows that, upon “press-
 ing the key on the remote control unit 30 that corresponds
 to the icon 42, the IP content corresponding thereto is dis-
 played within a small window 45.” ’220 patent col. 7
 ll. 35–37. At this point, “[t]he icons 42, 43 and 44 remain
 visible so that, if desired, the selected program can be
 changed by pressing a different key on the remote control
 unit 30.” Id. at col. 7 ll. 39–42. “On pressing a key a second
 time in succession, the IP content is re-sized so that its win-
 dow 45 occupies substantially the whole area of the screen,”
 as shown in Figure 7c. Id. at col. 7 ll. 42–44. “On pressing
Case: 20-1837       Document: 36      Page: 5   Filed: 06/28/2021




 TVNGO LTD. (BVI)   v. LG ELECTRONICS, INC.                   5



 the key a third time in succession, the situation reverts to
 the default.” Id. at col. 7 ll. 44–46. “Thus, each key oper-
 ates as a three-way toggle that switches between three dif-
 ferent display modes.” Id. at col. 7 ll. 48–50.
                                 II
     TVnGO alleges that LGE’s “Smart TVs” infringe the
 asserted patents, which it describes as generally directed
 to “methods and devices that make televisions ‘smart.’”
 J.A. 103–04 (Complaint). After a Markman hearing, pre-
 and post-hearing briefing, and supplemental briefing, the
 district court issued a claim-construction opinion conclud-
 ing that the two claim phrases at issue here render the as-
 serted claims indefinite under § 112, paragraph 2.
 TVnGO, 2020 WL 1899781, at *7. In the district court’s
 view, these phrases present “irreconcilable inconsistencies”
 within and across the asserted patents (“intra-” and “inter-
 patent” inconsistencies, respectively). Id. at *3. “Try as it
 might,” the district court could not “construe the claims
 with any confidence.” Id. at *4. Accordingly, the court held
 the asserted claims invalid. J.A. 18. 3 TVnGO appealed.
 We have jurisdiction under 28 U.S.C. § 1295(a)(1).
                           DISCUSSION
      “[A] patent must be precise enough to afford clear no-
 tice of what is claimed, thereby apprising the public of what
 is still open to them.” Nautilus, Inc. v. Biosig Instruments,
 Inc., 572 U.S. 898, 909 (2014) (cleaned up). Accordingly,
 “[t]he Patent Act requires that a patent specification ‘con-
 clude with one or more claims particularly pointing out and
 distinctly claiming the subject matter which the applicant


     3   The claims are: ’220 patent claims 1, 9–10, 13, 17,
 and 20; ’945 patent claims 1, 4, 8, 9, 12, 15, 19, and 21;
 ’696 patent claims 1, 9–10, 13, 17, and 20; ’339 patent
 claims 1, 4–7, 12–15, and 18; and ’621 patent claims 1, 4,
 9, and 11.
Case: 20-1837     Document: 36     Page: 6      Filed: 06/28/2021




6                     TVNGO LTD. (BVI)   v. LG ELECTRONICS, INC.



 regards as [the] invention.’” Id. at 901 (second alteration
 in original) (quoting 35 U.S.C. § 112, para. 2). Patent
 claims are indefinite if they “fail to inform, with reasonable
 certainty, those skilled in the art about the scope of the in-
 vention.” Id.
     “In the face of an allegation of indefiniteness, general
 principles of claim construction apply.” Biosig Instru-
 ments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1377 (Fed. Cir.
 2015) (quoting Enzo Biochem, Inc. v. Applera Corp.,
 599 F.3d 1325, 1332 (Fed. Cir. 2010)). The words of a claim
 “are generally given their ordinary and customary mean-
 ing,” which is “the meaning that the term would have to a
 person of ordinary skill in the art in question at the time of
 the invention.” Phillips v. AWH Corp., 415 F.3d 1303,
 1312–13 (Fed. Cir. 2005) (en banc). “[C]laims are to be read
 in light of the patent’s specification and prosecution his-
 tory.” Nautilus, 572 U.S. at 908.
     Whether a claim is indefinite under 35 U.S.C. § 112 is
 ultimately a legal conclusion that we review de novo. Cox
 Commc’ns, Inc. v. Sprint Commc’n Co. LP, 838 F.3d 1224,
 1228 (Fed. Cir. 2016). “Any fact critical to a holding on in-
 definiteness . . . must be proven by the challenger by clear
 and convincing evidence.” Id. (alteration in original) (quot-
 ing Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366
 (Fed. Cir. 2003)). “If indefiniteness can be determined
 based solely on intrinsic evidence, our review is de novo.”
 Id. Here, the district court relied on “a review of the claim
 terms, the specifications, and the prosecution histories”
 and declined to rely on TVnGO’s expert testimony because
 it had “no support” in the patents. TVnGO, 2020 WL
 1899781, at *6–7. Therefore, our review is de novo.
Case: 20-1837       Document: 36     Page: 7   Filed: 06/28/2021




 TVNGO LTD. (BVI)   v. LG ELECTRONICS, INC.                  7



     Two phrases are at issue here: “overlay activation cri-
 terion” and “overlay activation signal.” 4 In the claims,
 these phrases relate generally to producing overlays (e.g.,
 in Figures 7a–c above). TVnGO, 2020 WL 1899781, at *1.
 But their precise meanings are not reasonably certain in
 view of the intra-patent inconsistencies discussed by the
 district court. Before addressing those inconsistencies,
 however, we first highlight the lack of intrinsic evidence in
 this case as to the meanings of these phrases.
     For starters, the parties agree that neither “overlay ac-
 tivation criterion” nor “overlay activation signal” has an or-
 dinary meaning in the art. Appellees’ Br. 15; Reply Br. 13;
 see TVnGO, 2020 WL 1899781, at *3 & n.8. Instead,
 TVnGO contends that a skilled artisan would understand
 the disputed phrases by stitching together their constitu-
 ent words. 5 Reply Br. 2 (“[T]he terms – “overlay,” “activa-
 tion,” “criterion,” and “signal” – are each easily understood,
 plain English words.”); Oral Arg. at 2:24–46 (arguing that
 “overlay has a meaning, criterion has a meaning, signal
 has a meaning, activation has a meaning”). 6 Here, we are
 unpersuaded that the ordinary meanings of the constituent
 words alone are enough in the context of this case to estab-
 lish what these phrases mean.
    The patent record is also unhelpful. Neither phrase is
 mentioned, let alone defined, in the shared specification, as


     4   The district court’s analysis as to “overlay activa-
 tion signal” applied equally to the phrase “special overlay
 activation signal” appearing in the ’945 and ’621 patents.
 TVnGO, 2020 WL 1899781, at *2 n.4.
     5   At the district court, TVnGO contended that no
 construction was necessary and in the alternative proposed
 constructions which, LGE notes, expanded in response to
 the inconsistencies LGE raised. See Appellees’ Br. 23–28.
     6   No. 20-1837, http://www.cafc.uscourts.gov/oral-ar-
 gument-recordings.
Case: 20-1837     Document: 36     Page: 8      Filed: 06/28/2021




8                     TVNGO LTD. (BVI)   v. LG ELECTRONICS, INC.



 both were added to the claims during prosecution. And the
 “limited information” provided by the prosecution history
 isn’t enough to provide reasonable certainty here either.
 TVnGO, 2020 WL 1899781, at *6. Like the district court,
 we are unconvinced that the disputed phrases “are far from
 indefinite” merely because they were “added to the claims,
 discussed, understood and considered by the Examiner,
 and ultimately allowed.” Appellant’s Br. 10; see Sonix
 Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1380
 (Fed. Cir. 2017). This dearth of evidence leaves the skilled
 artisan unable to resolve the inconsistencies discussed be-
 low as to the ’339, ’945, and ’621 patents (discussed in Sec-
 tion I), and the ’220 and ’969 patents (discussed in
 Section II).
                               I
      We turn now to the intra-patent inconsistency the dis-
 trict court relied on in holding indefinite the claims of the
 ’339, ’934, and ’621 patents: an inconsistency between the
 specification and the claims as to the result achieved by an
 “overlay activation criterion” or “overlay activation signal.”
 Specifically, beyond its failure to mention the disputed
 phrases, the specification’s use of the words “activates” and
 “activating” injects further uncertainty. While the specifi-
 cation uses these words to describe activating an already
 overlaid icon to display the IP content it represents, the
 claims appear to use the disputed phrases with respect to
 displaying an overlay in the first place—creating confusion
 as to which reading is correct. On the one hand, the speci-
 fication states that “pressing on a specific key activates the
 displayed icon,” ’220 patent col. 7 ll. 19–22 (emphasis
 added), and references “the appropriate keys or button for
 activating each icon,” id. at col. 7 ll. 24–25 (emphasis
 added). The claims, however, point in a different direction.
 With respect to the “criterion” term, ’339 patent claims 1
 and 15 recite “respond[ing] to an overlay activation crite-
 rion to cause the display screen to display the overlays.”
 With respect to the “signal” term, ’945 patent claims 1 and
Case: 20-1837       Document: 36      Page: 9   Filed: 06/28/2021




 TVNGO LTD. (BVI)   v. LG ELECTRONICS, INC.                   9



 12 state that the result of processing the “overlay activa-
 tion signal” is “generating display drive signals causing the
 TV screen to display the overlays,” and ’621 patent claim 1
 recites “generating display drive signals that cause the TV
 screen to display the one or more overlays.”
     TVnGO responds that the disputed terms cover both
 displaying an initial overlay and displaying IP material.
 E.g., Reply Br. 26. But we are not persuaded that this sug-
 gestion clears up the uncertainty, as it could also be the
 case that one or the other of these options is right. Even if
 it may be possible to “ascribe some meaning” to the dis-
 puted limitation, as TVnGO’s reading attempts, more is re-
 quired: one of ordinary skill must have reasonable
 certainty. Nautilus, 572 U.S. at 911. Here, a person of or-
 dinary skill would encounter two claim phrases without an
 ordinary meaning in the art. See Teva Pharms. USA, Inc.
 v. Sandoz, Inc., 789 F.3d 1335, 1345 (Fed. Cir. 2015) (indef-
 inite term had no “plain meaning to one of skill in the art”).
 Upon consulting the specification, he or she would not find
 those phrases. See id. at 1344 (indefinite term not defined
 in specification); Infinity Comput. Prods., Inc. v. Oki Data
 Ams., Inc., 987 F.3d 1053, 1056 (Fed. Cir. 2021) (indefinite
 term absent from specification). And when attempting to
 glean their meaning from the patent’s use of “activates”
 and “activating,” he or she would find that “the patents
 teach two different results”—i.e., display of IP content as-
 sociated with an already displayed overlay versus display
 of an overlay in the first place—without reasonable cer-
 tainty as to which reading is correct. TVnGO, 2020 WL
 1899781, at *3. The asserted ’339, ’945, and ’621 patent
 claims are therefore indefinite.
                                 II
      We turn next to the intra-patent inconsistency the dis-
 trict court relied on in holding indefinite the claims of the
 ’220 and ’969 patents. This is an inconsistency between the
 independent and dependent claims regarding whether an
Case: 20-1837    Document: 36     Page: 10      Filed: 06/28/2021




 10                   TVNGO LTD. (BVI)   v. LG ELECTRONICS, INC.



 “overlay activation criterion” comes from the internet or
 from a user’s premises. On the one hand, the independent
 claims indicate that an “overlay activation criterion” is a
 type of “overlay-enabling digital data” that is provided
 “over the Internet” and “transmitted to the user’s prem-
 ises.” ’220 patent claims 1, 13; ’969 patent claims 1, 13.
 But the dependent claims, on the other hand, state that
 “said overlay activation criterion includes . . . a user com-
 mand information,” indicating that an “overlay activation
 criterion” can come from a user’s premises via the remote
 control. ’220 patent claims 9, 20; ’969 patent claims 9, 20.
 As the district court explained, “the intrinsic evidence pre-
 sents . . . irreconcilably inconsistent information: the ’220
 and ’969 [p]atents indicate that ‘overlay activation crite-
 rion’ comes from the Internet and simultaneously not from
 the Internet—i.e., from the user’s premises.” TVnGO,
 2020 WL 1899781, at *3.
      For its part, TVnGO asserts that an overlay activation
 criterion “comes from the Internet,” Reply Br. 3, arguing
 that, although “‘user commands’ . . . come from a user, not
 the Internet,” “user command information” comes from the
 internet. Appellant’s Br. 20; see also Reply Br. 19 (“There
 is no dispute that a ‘user command’ comes from a user.”).
 This distinction lacks intrinsic support. Rather, the speci-
 fication uses the word “command” only once, and in rela-
 tion to the infrared (IR) remote control. ’220 patent col. 7
 ll. 2–3 (“An IR receiver 28 is adapted to receive IR com-
 mands from a remote control unit.”). And when other de-
 pendent claims use “command,” they similarly recite
 “receiving a command from a user at said user premises.”
 Id. at claims 3, 15; ’969 patent claims 3, 15. Accordingly,
 one of ordinary skill would lack reasonable certainty as to
 the source of an “overlay activation criterion”—whether the
 internet or a user’s premises.
     TVnGO argues in the alternative that this alleged in-
 consistency is better characterized as an allegation that the
 dependent claims are invalid for sweeping more broadly
Case: 20-1837       Document: 36     Page: 11   Filed: 06/28/2021




 TVNGO LTD. (BVI)   v. LG ELECTRONICS, INC.                 11



 than the independent claims. See 35 U.S.C. § 112, para. 4.
 TVnGO misses the mark. The issue is not breadth of the
 dependent claims but their use of the disputed phrase in a
 way that contradicts the independent claims. The depend-
 ent claims state that “said overlay activation criterion in-
 cludes . . . a user command information,” which conflicts
 with the independent claim’s use of this same phrase.
 ’220 patent claims 9, 20 (emphasis added); ’969 patent
 claims 9, 20 (same). That prevents reasonable certainty.
      Further, merely dismissing the dependent claims as in-
 valid, as TVnGO proposes, ignores that they are one of the
 few sources of intrinsic evidence on the meaning of “overlay
 activation criterion” in this record. When faced with this
 unknown and undefined phrase, a skilled artisan would
 look for clarification not only in the specification but also
 in “[o]ther claims of the patent in question,” which “can also
 be valuable sources of enlightenment as to the meaning of
 a claim term.” Phillips, 415 F.3d at 1314. Here, however,
 he or she would discover an inconsistency, throwing the
 meaning of “overlay activation criterion” into doubt. These
 dependent claims are intrinsic evidence. Arguing that they
 are invalid does not change that. The asserted ’220 and
 ’969 patent claims are therefore indefinite.
                           CONCLUSION
     The district court also relied on inter-patent inconsist-
 encies. TVnGO, 2020 WL 1899781, at *4–6. We find it un-
 necessary to reach those, as the intra-patent grounds
 discussed above are sufficient to establish indefiniteness.
 We have considered TVnGO’s remaining arguments and
 find them unpersuasive. The district court correctly con-
 cluded that the asserted claims are invalid for indefinite-
 ness. We affirm.
                           AFFIRMED